UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-6157



VESTEL MCKINLEY MOYER,

                                           Petitioner - Appellant,

          versus

PATRICIA HUFFMAN; EDWARD W. MURRAY,

                                          Respondents - Appellees.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. Samuel G. Wilson, Chief District
Judge. (CA-94-344-R)


Submitted:   May 29, 1997                  Decided:   June 10, 1997


Before NIEMEYER, LUTTIG, and MOTZ, Circuit Judges.

Dismissed by unpublished per curiam opinion.


Vestel McKinley Moyer, Appellant Pro Se.       Eugene Paul Murphy,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellees.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's order denying

relief on his petition filed under 28 U.S.C.A. § 2254 (West 1994 &

Supp. 1997), alleging ineffective assistance of counsel in failing

to pursue Appellant's appeal rights. We have reviewed the record

and the district court's opinion and find no reversible error. The
district court's determination of credibility will not be disturbed

on appeal. United States v. Locklear, 829 F.2d 1314, 1317 (4th Cir.
1987). Accordingly, we deny a certificate of appealability and dis-

miss the appeal. We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials
before the Court and argument would not aid the decisional process.




                                                         DISMISSED




                                2